Citation Nr: 0315288	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  97-23 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating action of the 
Buffalo, New York, Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for 
PTSD.

In January 1997, the RO notified the veteran and his 
representative that a VA Form 1-9 (Appeal to Board of 
Veterans Appeals), which had been received from the veteran 
in March 1996, was untimely for purposes of perfecting an 
appeal of the March 1994 rating action that had denied 
service connection for PTSD.  A notice of disagreement, with 
respect to the issue of timeliness, was received in March 
1997. A statement of the case regarding that matter was 
issued in May 1997, which was followed, in July 1997, by a 
substantive appeal.  In August 1998, the veteran provided 
testimony at a hearing conducted before the undersigned 
Member of the Board in Washington, DC.

By a decision in November 1998, the Board determined that the 
veteran had filed a timely substantive appeal with respect to 
the March 1994 rating action which had denied service 
connection for PTSD; the Board also remanded the case to the 
RO for further development of the issue on the merits.  
Following the requested development, a supplemental statement 
of the case was issued in May 2000.  The appeal was received 
back at the Board in September 2000.

In November 2000, the Board remanded this case for further 
evidentiary development.  The case has been returned to the 
Board for appellate review.  




FINDINGS OF FACT

1.  The veteran has been diagnosed with post-traumatic stress 
disorder on several occasions, with the examiners basing the 
diagnosis on his asserted combat-related stressors incurred 
during the Vietnam War. 

2.  Although the veteran's reported combat experiences which 
occurred on land during his tour of duty in the Vietnam 
theater have not been verified, the evidence of record 
documents that he served aboard the USS Everett Larson, which 
was designated in a hostile fire area and discharged gunfire, 
thereby putting the veteran in harm's way.  

3.  The credible and probative evidence of record is in 
relative equipoise as to whether the veteran's currently 
diagnosed PTSD resulted from verified stressor events which 
he experienced during his service in Vietnam.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the Board 
concludes that post-traumatic stress disorder was incurred as 
a result of the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical examination and clinical records, as well as the 
medical opinions obtained by the Board through additional 
development, are sufficient to resolve the matter. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

The veteran's service records reflect that he served aboard a 
Navy vessel, the USS Everett F. Larson, from November 1969 to 
July 1971; that he received the Republic of Vietnam Campaign 
Medal; and that his military education included water 
survival and pilot rescue training, as well as ship's shore 
fire control party training.  

Service medical records are silent for any complaint, 
treatment, or diagnosis of a psychiatric condition.



Private and VA clinical records dated as early as 1993 show 
diagnoses of PTSD, related by examiners to Vietnam War 
experiences.  A VA hospitalization report dated in March 1993 
shows that the veteran was admitted to the PTSD program with 
complaints of anxiety, depression, emotional numbness, 
nightmares, flashbacks, and intrusion of thoughts.  

The veteran was accorded a VA PTSD examination in July 1993.  
He reportedly experienced nightmares and flashbacks.  He was 
cooperative and pleasant.  He was coherent and goal directed.  
He was oriented to time, person, and place.  The diagnosis 
was PTSD.   

VA clinical records dated from March to September 1993 show 
that the received treatment for his PTSD symptoms.  

The veteran was accorded a Social Survey in June 1993.  He 
related that he was the helmsman aboard the USS Larson.  As 
soon as the Larson arrived in Vietnam, they were engaged in 
fighting.  The firing mounts were in constant motion, all day 
and most of the night.  He said that a Coast Guard cutter was 
hit about five hundred yards from his ship, and he saw 
several bodies of dead personnel.  The USS Larson almost 
collided with a nuclear ship.  He witnessed babies and adult 
bodies in the water.  The color of the water and the smell 
was described as unforgettable.  He recalled a time when the 
Larson struck an oiler while they were taking on fuel.  

VA hospitalization reports dated in August 1993, January 
1996, and June 1997 show that the veteran presented with PTSD 
symptomatology.  

In a March 1995 statement, MH, the veteran's brother, talked 
about the hazing the veteran endured, and described how 
upsetting it was for the veteran.  

In a March 1995 statement, CH, a comrade of the veteran's, 
described the life aboard the USS Larson and the stressors 
that were present.  He described harassment by the 
experienced seamen when he and the veteran were aboard, near 
collisions with other ships, watching from the ship as 
fighting occurred on shore in Vietnam and being stationed on 
shore for 23 days and having to walk perimeter on guard duty, 
and involvement with other ships in potentially dangerous 
situations.  

A memorandum dated in December 1971 was submitted.  The 
memorandum was from the commanding officer of the USS Everett 
F. Larson to CH, regarding service in a combat zone.  It 
indicated that the ship operated in a designated hostile fire 
area from January 30, 1971, to March 7, 1971, from April 22, 
1971, to May 3, 1971, and from May 12, 1971, to June 12, 
1971.  

In an April 1999 response from the U.S. Armed Forces Service 
Center for Research of Unit Records (USASCRUR) (formerly 
known as the Environmental Support Group), the history of the 
USS Everett F. Larson, which described activities aboard the 
ship during the veteran's tour of duty, was provided.  The 
histories verified that members aboard the Larson provided 
naval gunfire support, plane guard, and escort services in 
Vietnam.  They also conducted surveillance tasks, tracking 
Soviet ships and submarines.  

VA clinical records dated from April 1998 to March 2002 show 
that the veteran participated in psychotherapy in the Mental 
Health Center for his PTSD symptomatology.  

In a July 1999 statement, PC, CSW, ACSW, indicated that the 
veteran the veteran had been engaged in psychotherapy at the 
Vet Center from April 1997 to December 1998.  He had been 
diagnosed with depression and PTSD.  

The veteran was accorded a VA PTSD examination in April 2000.  
He said he continued to experience recurring nightmares of 
his Vietnam combat experiences.  He had a marked sense of 
detachment, estrangement from others, and psychic numbing.  
His affect was markedly restricted.  The results of the 
examination revealed evidence of a chronic and severe PTSD.  
The examiner opined that the veteran's PTSD symptoms were 
service-connected and directly related to his Vietnam combat 
experiences.  

The veteran was accorded a VA PTSD examination in February 
2002.  The examiner indicated that this was a remand case.  
He stated that he had been requested to render an opinion as 
to whether or not the veteran presented with service-
connected PTSD, as a result of verified events involved in 
serving on the USS Everett Larson.  The verified events were 
being in a designated hostile fire area and at one point 
providing support to U.S. units on shore and engaging in 
gunfire in the process.  The examiner further indicated that 
the veteran's reported history of combat related experiences 
had not been verified.  He documented a history of the 
veteran's medical history.  

The examiner noted that the results of the evaluation 
revealed evidence chronic and severe PTSD syndrome.  He 
opined that, based solely upon the verified stressors noted 
in the Board's remand, the veteran's PTSD symptoms present as 
service-connected.  It was noted that, per the applicable 
criteria in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed., of the American Psychiatric Association 
(DSM-IV), PTSD symptoms could be caused by being in 
circumstances or a context that was potentially life 
threatening or dangerous.  This would involve being in a 
combat zone, whether or not one was fired upon.  The ship on 
which the veteran served was fired its guns potentially in 
support of an onshore military exercise, and he was directly 
in harm's way potentially from enemy gunfire.  It was further 
noted that witnessing or being in the areas of a severely 
traumatic event which could cause PTSD was sufficient to make 
the diagnosis.  

The examiner concluded that the veteran clearly suffered from 
PTSD, and commented that every psychiatrist who examined the 
veteran had diagnosed PTSD.  The examiner further noted that 
there were no other events in the veteran's history which 
could have led to such a diagnosis.  The examiner opined that 
the veteran's PTSD was clearly service-connected, secondary 
to Vietnam War experiences. 



III.  Legal analysis

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110 (West 2002) 38 C.F.R. § 3.303 
(2002).

In adjudicating a claim for PTSD, the applicable VA 
regulation at the time of the veteran's original claim and 
the rating decision on appeal required: (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor(s) 
actually occurred; (3) and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor(s). 38 C.F.R. § 3.304(f) (1996).  However, 
in the case of Cohen v. Brown, 10 Vet. App. 128 (1997), the 
United States Court of Appeals for Veterans Claims held, in 
effect, that 38 C.F.R. § 3.304(f) did not adequately reflect 
the law of the governing statute, 38 U.S.C.A. § 1154(b).

During the pendency of the veteran's claim and appeal, VA 
issued an amendment to 38 C.F.R. § 3.304(f) which, in 
pertinent part, changed the requirement of "medical evidence 
establishing a clear diagnosis of the condition" to 
"medical evidence diagnosing the condition in accordance 
with [38 C.F.R. § 4.125(a)]."  See Harth v. West, 14 Vet. 
App. 1, 5 (2000).  The latter section does require diagnosis 
of PTSD by a medical examiner, consistent with DSM-IV.  The 
regulatory change was made effective from March 7, 1997, the 
date the Cohen decision was issued by the Court.  See 64 Fed. 
Reg. 32,807 (June 18, 1999).

Under the current regulation, service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between the current symptoms and one or 
more in-service stressors; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and a claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002); see also Cohen, supra.

The Board notes that the Court of Appeals for Veterans Claims 
has recently upheld the validity of 38 C.F.R. § 3.304(f) as 
applied to all PTSD claims.  Moran v. Principi, ___ Vet. App. 
___, No. 99-754, slip op. at 8 (June 20, 2003).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
claimed stressor is, therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  If the veteran engaged in combat during 
service, his claim must be considered under the reduced 
evidentiary threshold pursuant to 38 U.S.C.A. § 1154(b) for 
combat veterans.  Under 38 U.S.C.A. § 1154(b), the combat 
veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular claimed stressful event did not occur.  The Court 
stated that, where the veteran had combat and his stressor(s) 
is/are related to combat, the veteran's lay testimony must be 
accepted as conclusive.

As noted, the regulations as well as the directives set forth 
in the Cohen case require that the evidence must show that 
the veteran has a diagnosis of PTSD, that the veteran was 
exposed to a stressor(s) during service (which may be combat 
or non-combat service), and that there is a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor(s).  The veteran has been 
diagnosed as having PTSD due to his asserted stressors, which 
occurred during his service in Vietnam.  Therefore, an 
initial determination must be made as to whether the veteran 
served in combat, and as to whether any of the alleged 
stressors factually occurred.

In this case, the veteran's service records are on file.  
These records confirm that he served aboard the USS Everett 
Larson, and that his military education included water 
survival and pilot rescue training, as well as ship's shore 
fire control party training.  The competent evidence of 
record does not indicate that he had a combat MOS.  While we 
do recognize that the exigencies of war may place a military 
member in situations beyond the scope of his or her 
particular MOS, VA may recognize only verified stressor 
events as supportive of a diagnosis of PTSD.  However, 
records from USASCRUR verified that the USS Larson provided 
naval gun support, plane guard, and escort services.  The 
veteran reported the death of a comrade, which was also 
verified by USASCRUR.  Additionally, the veteran reported 
temporary assignment with an Army unit, wherein he engaged in 
onshore gunfire.  He also reported near collisions and 
collisions between ships.  These events were only 
corroborated by a fellow service and were not verified by 
USASCRUR.  

After a full review of the record, the Board concludes that 
the preponderance of the evidence is not clearly in favor of 
service connection for PTSD.  However, we appreciate the 
difficulty of stressor verification in this fact situation, 
and the medical evidence does show that the veteran currently 
has a diagnosis of PTSD, which has been attributed to his 
service in Vietnam and his exposure to stressors during that 
service, as previously set forth.  The service department has 
confirmed that his ship, the Larson, was in harm's way and 
engaged in combat operations in hostile waters off the coast 
of Vietnam.  Although his on-land stressors have not been 
verified, the Board finds that the evidence does not clearly 
preponderate against the claim.

The evidence shows that the veteran has a diagnosis of PTSD, 
that the veteran was exposed to stressors during service 
which were combat-related or otherwise verified, and that the 
medical evidence shows that the veteran's PTSD was due to his 
exposure to stressors during service.  Therefore, we find 
that the case presents a reasonable doubt and, resolving 
reasonable doubt in favor of the veteran, we conclude that 
entitlement to service connection for PTSD may be granted.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

